Citation Nr: 1201854	
Decision Date: 01/18/12    Archive Date: 01/30/12

DOCKET NO.  10-14 865	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Columbia, South Carolina


THE ISSUES

1.  Entitlement to service connection for claimed obstructive sleep apnea. 

2.  Entitlement to service connection for claimed arthritis of the left shoulder.

3.  Entitlement to service connection for claimed acid reflux disease. 

4.  Entitlement to service connection for claimed hepatitis C.



REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States




WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

M. Donohue, Counsel



INTRODUCTION

The Veteran had active service from June 1985 to June 1987 and from March 1988 to June 1992. 

This matter initially arose before the Board of Veterans' Appeals (Board) on appeal of an August 2008 rating decision by the RO. 

In July 2011, the Veteran testified at a personal hearing, conducted via videoconferencing equipment, which was chaired by the undersigned Veterans Law Judge (VLJ).  A transcript of that hearing has been associated with the Veteran's VA claims folder.

Following the October 2010 Supplemental Statement of The Case (SSOC), additional private treatment records were associated with the Veteran's claims folder. The Veteran's representative specifically waived local consideration of these records in an August 2011 statement.

The issues of service connection for claimed arthritis of the left shoulder, acid reflux disease, and hepatitis C are being remanded to the RO via the Appeals Management Center (AMC) in Washington, DC.

FINDING OF FACT

The currently demonstrated obstructive sleep apnea is shown as likely as not to have had its clinical onset during the Veteran's active service.



CONCLUSION OF LAW

By extending the benefit of the doubt to the Veteran, his disability manifested by obstructive sleep apnea is due to disease or injury that was incurred in active service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2011).



REASONS AND BASES FOR FINDING AND CONCLUSION


I.  The Veterans Claims Assistance Act of 2000 (VCAA)

The Board has considered the provisions of the Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2011).  VCAA provides that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim.  

VCAA also requires VA notify the claimant and the claimant's representative, if any, of any information and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim.  

As part of the notice, VA is to specifically inform the claimant and the claimant's representative, if any, of which portion of the evidence is to be provided by the claimant and which part VA will attempt to obtain on behalf of the claimant. 

The Board need not, however, discuss the sufficiency of the notification letter sent to the Veteran during the current appeal - or VA's development of his claim - in light of the fact that service connection for obstructive sleep apnea is being granted.  

Thus, any potential deficiency on the part of VA in complying with the provisions of VCAA has essentially been rendered moot by the Board's complete grant of the service connection benefit sought on appeal.


II. Analysis

In general, service connection may be granted for disability or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2011).  Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  See 38 C.F.R. § 3.303(d) (2011).

In order to establish service connection for the claimed disorder, there must be (1) competent and credible evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) competent and credible evidence of a nexus between the claimed in-service disease or injury and the current disability.  See Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see also Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  The determination as to whether these requirements are met is based on an analysis of all the evidence of record and the evaluation of its credibility and probative value.  See Baldwin v. West, 13 Vet. App. 1, 8 (1999). 

In order to show a chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  When the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support a claim. There must be competent medical evidence, unless the evidence relates to a condition as to which lay observation is competent to identify its existence.  See 38 C.F.R. § 3.303(b) (2011).

In the present appeal, the Veteran contends that he developed obstructive sleep apnea while on active duty.  While his service treatment records are negative for any complaints, treatment, or diagnosis of sleep apnea, the Veteran has credibly testified that he was constantly tired while on active duty and would fall asleep during the day.  See the hearing transcript, page 12.  He further testified that other service members told him that he would snore and stop breathing in his sleep.  Id. 

In support of his claim, the Veteran has submitted an April 2011 statement from a fellow service member, M.L.W.  In this statement, M.L.W. indicated that the Veteran had excessively loud snoring and episodes of interrupted breathing while sleeping.  He further recalled that the Veteran developed a reputation for his snoring and "would often fall asleep in the middle of a conversation."

While the Veteran's service treatment records do not document any in-service complaints or treatment for sleep apnea, the Veteran is competent to report that he experienced sleep problems during service.  See Jandreau, supra.  Moreover, he has submitted competent and credible lay evidence which supports his testimony of in-service sleep problems.  See Buchanan, supra (the lack of contemporaneous medical evidence is not an absolute bar to a veteran's ability to prove his claim of entitlement to disability benefits.)  

Accordingly, the Board finds that an in-service injury or disease (the second Shedden element) has been demonstrated.

Following his separation from service, the Veteran was diagnosed with obstructive sleep apnea.  See, e.g., an April 2008 private treatment record.  A current disability (the first Shedden element) has therefore been demonstrated.

As noted, the first and second Shedden elements have been met.  With respect to the third and final Shedden element (a competent and credible nexus), the Board finds that the Veteran's statements and post-service treatment records are sufficient for the purpose of establishing a continuity of symptomatology of sleep apnea since service.  

In this capacity, the Board notes that the Veteran has testified that, following his separation from service, he continued to experience the same symptoms of snoring and difficulty sleeping, but that he and his wife just "dealt with it."  See the hearing transcript, page 15.  He further stated that he was living in Germany when he was eventually diagnosed with obstructive sleep apnea in May 2006.  Id at 12.  

The initial treatment records that diagnosed the Veteran with sleep apnea have not been associated with his claims folder.  Currently, the first post-service treatment record to diagnose obstructive sleep apnea comes from an October 2007 record of Dr. J.G.  This outpatient treatment report notes that the Veteran "was often treated by [the] outpatient unit [for sleep apnea], the last time being on [September 2, 2007]."  

A separate April 2008 private treatment record notes that the Veteran was first diagnosed with sleep apnea while in Germany in 2005 (one year prior to the date provided by the Veteran during the July 2011 hearing). 

While the Veteran has not been provided with a VA examination to determine the etiology of his sleep apnea, he is competent to testify that the symptoms he experienced during service have continued until he sought treatment and was diagnosed with sleep apnea.  

Accordingly, when viewed as a whole, the Board finds that the evidence to be in relative equipoise in showing the onset of symptomatology in service, continuing until diagnosis in 2005, and remaining thereafter.  

In resolving all reasonable doubt in the Veteran's favor, service connection for obstructive sleep apnea is warranted.  



ORDER

Service connection for obstructive sleep apnea is granted.



REMAND

The Veteran is seeking service connection for claimed arthritis of the left shoulder, acid reflux and hepatitis C.  After having carefully considered the matter, and for reasons expressed immediately below, the Board believes that these issues must be remanded for further development of the record.  

Upon review, the Veteran's service treatment records are negative for any complaints or treatment for a left shoulder disability, acid reflux, or hepatitis C.  Instead, the Veteran has testified that he began experiencing left shoulder pain during service, but as a medic, he did not "go on sick call for it because [he] worked side-by-side at the aid station with" physician's assistants.  See the Hearing Transcript, page 10.  

The Veteran has also testified that he had a very sensitive stomach during service and would take over the counter medication "very frequently" in order to alleviate his symptoms.  Id at 8, 16-17. 

With respect to his hepatitis C claim, the Veteran has stated on several occasions that he was exposed to the blood of other service members while on active duty.  See, e.g., a June 2009 statement.  

In this capacity, the Board notes that the Veteran's service treatment records document that his military occupational specialty (MOS) was a medical specialist.  The Board also notes, however, that the Veteran was discharged from service for his illegal use of cocaine. 

Drug abuse is considered by law to be misconduct, and as a matter of law service connection may not be granted for any disease resulting therefrom.  See 38 U.S.C.A. §§ 105, 1110 (West 2002); 38 C.F.R. §§ 3.1(n), 3.301 (2011); see also VAOPGCREC 7-99 (1999); VAOPGCREC 2-98 (1998). 

Currently, the Veteran has testified that he experiences left shoulder pain.  See the hearing transcript, page 10.  He has also been diagnosed with gastroesophageal reflux disease (GERD) and hepatitis C.  See a September 2010 VA posttraumatic stress disorder examination. 

This case presents certain medical questions which cannot be answered by the Board.  See Colvin v. Derwinski, 1 Vet. App. 191, 175 (1999) [the Board is prohibited from exercising its own independent judgment to resolve medical questions].  These questions concern: (1) whether the Veteran has a left shoulder disability which is at least as likely as not due to his military service; (2) whether the Veteran's diagnosed GERD, or any other gastrointestinal disorder, is at least as likely as not due to his military service; and (3) whether the Veteran's diagnosed hepatitis C is at least as likely as not related to his in-service exposure to blood or from another source, such as his in-service cocaine use.  See Colvin v. Derwinski, 1 Vet. App. 191, 175 (1999) [the Board is prohibited from exercising its own independent judgment to resolve medical questions].  

These questions must be addressed by an appropriately qualified medical professional.  See Charles v. Principi, 16 Vet. App. 370 (2002); see also 38 C.F.R. § 3.159(c)(4) (2011) [a medical examination or opinion is necessary if the information and evidence of record does not contain sufficient competent medical evidence to decide the claim].

Finally, the Veteran has been receiving ongoing treatment from the VA Medical Center (VAMC) in Columbia, South Carolina.  The Veteran has also stated that he receives private medical treatment from Richland Northeast.  See the hearing transcript, page 8.  

On Remand, any of the Veteran's relevant treatment records should also be obtained and associated with his claims folder.  38 U.S.C.A. § 5103A(c) (West 2002).  See also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency and must be obtained if pertinent).  

Accordingly, the case is REMANDED to the RO for the following action:

1.  The RO should take appropriate steps to contact the Veteran and ask that he identify the names and addresses of all providers of medical examination, hospitalization, or treatment for his left shoulder, acid reflux, and hepatitis C.  The Board is particularly interested in records of pertinent treatment that the Veteran may have received at the Columbia VAMC since September 2010 and any private treatment he received from Richland Northeast.  

After procuring authorization from the Veteran for release of all identified records, as appropriate, the RO/AMC should attempt to obtain such records.  All efforts to obtain such records should be documented in the claims folder.  All available records should be associated with the Veteran's VA claims folder

2.  Then, the RO should schedule the Veteran for an appropriate VA examination to determine the nature and likely etiology of the claimed left shoulder disability.  The Veteran's claims folder, including a copy of this remand, must be made available to the examiner.  All diagnostic testing, to include x-ray studies, deemed to be necessary by the examiner should be accomplished.  

After reviewing the entire record and examining the Veteran, the examiner should opine as to whether it is at least as likely as not, i.e., a 50 percent probability or greater, that any identified left shoulder disability had its clinical onset in service or otherwise is due to an event or incident of either period of active duty.  A complete rationale for all opinions expressed should be provided.  

3.  Then, the RO should schedule the Veteran for an appropriate VA examination to determine the nature and likely etiology of the claimed acid reflux disability.  The Veteran's claims folder, including a copy of this remand, must be made available to the examiner.  All diagnostic testing deemed to be necessary by the examiner should be accomplished.  

After reviewing the entire record and examining the Veteran, the examiner should indicate the exact nature of any gastrointestinal disability, to include acid reflux and/or GERD.  The examiner should then indicate whether it is at least as likely as not, i.e., a 50 percent probability or greater, that any identified disability had its clinical onset in service or otherwise is due to an event or incident of either period of active duty.  A complete rationale for all opinions expressed should be provided.  

4.  Then, the RO should schedule the Veteran for an appropriate VA examination to determine the nature and likely etiology of the claimed hepatitis C.  The Veteran's claims folder, including a copy of this remand, must be made available to the examiner.  All diagnostic testing deemed to be necessary by the examiner should be accomplished.  

After reviewing the entire record and examining the Veteran, the examiner should opine as to whether it is at least as likely as not, i.e., a 50 percent probability or greater, that the Veteran's hepatitis C had its clinical onset in service or otherwise is due to an event or incident of either period of active duty, to include his claimed exposure to blood.  A complete rationale for all opinions expressed should be provided.  

5.  After completing all indicated development, the RO then should readjudicate the issues of service connection for claimed left shoulder arthritis, acid reflux, and hepatitis C in light of all the evidence of record.  If any benefit sought on appeal remains denied, the Veteran should be provided with a fully responsive supplemental statement of the case and afforded a reasonable opportunity for response.  

Thereafter, if indicated, the case should be returned to the Board for the purpose of appellate disposition.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals


Department of Veterans Affairs


